Citation Nr: 1431892	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-24 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent prior to October 23, 2013, and higher than 40 percent beginning October 23, 2013, for left lower extremity varicose veins.  

2.  Entitlement to a disability rating higher than 20 percent prior to October 23, 2013, and higher than 40 percent beginning October 23, 2013, for right lower extremity varicose veins with ligation scars.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by a Veterans Affairs (VA) Regional Office (RO), which denied a rating higher than 20 percent, each extremity, for left and right lower extremity varicose veins.  

In a rating decision dated in November 2013 the RO increased the rating for the Veteran's left and right lower extremity varicose veins disabilities to 40 percent, each extremity, effective October 23, 2013.  


FINDING OF FACT

The Veteran's left and right lower extremity varicose veins disabilities have been productive of eczema throughout the appeal period, and of eczema and persistent edema since May 2011; but not of persistent ulceration or massive board-like veins with constant pain during rest at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for left lower extremity varicose veins beginning in May 2011, but not before, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

2.  The criteria for a disability rating of 40 percent, but no higher, for right lower extremity varicose veins with ligation scars beginning in May 2011, but not before, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in August 2009, which informed the Veteran of the criteria for, and the information and evidence needed to obtain, a higher rating.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's VA and private medical records are in the file.  In addition, he was accorded multiple VA examinations with regard to his claim for an increased rating for his bilateral varicose veins disabilities.  The Board has reviewed the ensuing reports and finds that they are adequate because the examiners conducted a personal examination of the Veteran and described pertinent findings in detail.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran was also afforded an opportunity for a hearing, which he initially accepted, but then cancelled.  He has not indicated there are any additional records that VA should seek to obtain regarding the issue resolved in this decision.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

II.  Increased rating

In correspondence dated in July 2009 the Veteran filed for an increased rating for his service-connected left and right leg varicose veins disabilities, which were each rated as 20 percent disabling under Diagnostic Code 7120.

In a rating decision dated in November 2013, the RO increased the rating to 40 percent, each leg, effective October 23, 2013.  The Veteran continues to press for a higher rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the varicose veins provisions of Diagnostic Code 7120, a 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120.  A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and the highest rating of 100 percent is warranted when there is massive board-like edema with constant pain at rest.  Id.  

During a routine VA clinic visit in March 2009, the Veteran complained of aching in his legs, but denied extremity swelling, rashes, lesions, dryness, breaks in skin or discoloration.  Physical examination found no cyanosis, clubbing, edema, varicosities, ulcers or rash.  The provider ordered compression stockings.

During a routine VA clinic visit in June 2009, the Veteran reported that he had not picked up his compression stockings, and complained of a change in leg pain from aching to throbbing and disturbing sleep; but he denied extremity swelling, rashes, lesions, dryness, breaks in skin or discoloration.  Physical examination found no cyanosis, clubbing, edema, varicosities, ulcers or rash.  The provider reordered compression stockings.

On VA examination in October 2009 the Veteran complained of fatigue and leg cramps after standing and walking for short distances.  Physical examination found bilateral leg eczema, but no ulcers, edema, or stasis pigmentation: 

During a routine VA clinic visit in January 2010, the Veteran complained of throbbing pain in his legs like a tooth ache, but denied edema.  Physical examination found no cyanosis, clubbing, edema, varicosities, ulcers or rash, but there was discoloration, bilaterally, below the ankles.  The provider noted that the Veteran has diabetes mellitus with associated foot problems, including neuropathy. 

During a routine VA clinic visit in August 2010, the Veteran said he was still having leg pain, but denied edema.  Physical examination found no cyanosis, clubbing, edema, varicosities, ulcers or rash, but there was discoloration, bilaterally, below the ankles.  The provider reordered compression stockings for the Veteran's varicose veins.

In correspondence received May 21, 2011 the Veteran complained of "chronic swelling (edema)" in his feet and ankles.  VA medical records inform that he has diabetes mellitus and receives treatment for associated foot problems, including neuropathy. 

During routine VA clinic visits in March and September 2011, the Veteran denied any swelling of the extremities.  Physical examination found no cyanosis, clubbing, edema, but the provider noted that there was no hair growth below the knees.  The provider ordered thigh compression stockings.

In a letter dated in December 2011 a private physician advised that, per his examination, the Veteran had mild pitting edema in the mid-pretibial area of the right leg, and moderately severe pitting edema in the mid-pretibial area of the left leg.

On VA examination in June 2012 the Veteran complained of throbbing pain, swelling, and edema, and said that he was wearing compression hose on a daily basis.  Physical examination found bilateral leg eczema and "persistent edema" only partially relieved by hose.  

In his October 2012 substantive appeal the Veteran again complained of swelling in his feet and ankles.

Private medical records dated in August 2013 advise of pigmentation change of the bilateral lower extremity secondary to varicose veins and subsequent venous stasis; and in a letter dated in October 2013 a private physician reported examination findings of "bilateral persistent edema with stasis pigmentation and eczema."

Analysis

Although there is evidence of bilateral leg eczema since October 2009, physical examinations from March 2009 to September 2011 found no ulcers, edema, or stasis pigmentation.  However, the Veteran reported in May 2011, his feet swell at the end of the day and there is medical evidence dating from December 2011 of both persistent edema and eczema.  Accordingly, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a schedular rating of 40 percent, each, for right and left lower extremity varicose veins productive of persistent edema and eczema have been met since May 2011 (the date of the earliest evidence); but not before.  The criteria for a higher rating of 60 percent or more are not met as there is no record of any associated persistent ulceration or massive board-like edema with constant pain at rest.

As for an extraschedular rating, the threshold factor for consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the assigned diagnostic criteria contemplate the severity and symptomatology of the Veteran's bilateral varicose veins disabilities, including his symptoms of persistent edema with stasis pigmentation and eczema, and leg fatigue and pain after standing and walking for short periods; and there is no evidence in the claims file of symptomatology that does not comport within the schedular criteria.  Therefore, the diagnostic criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun, supra.

Finally, and for the record, the Board notes that a claim of TDIU is not raised in connection with this veteran's claim   for an increased rating for his service-connected left and right varicose veins disabilities because he is gainfully employed.






ORDER

A disability rating in excess of 20 percent for left lower extremity varicose veins prior to May 21, 2011, is denied. 

A disability rating in excess of 20 percent for right lower extremity varicose veins prior to May 21, 2011, is denied. 

Subject to the law and regulations governing the payment of monetary benefits, a disability rating of 40 percent, but no higher, for left lower extremity varicose veins beginning May 21, 2011, is granted.   

Subject to the law and regulations governing the payment of monetary benefits, a disability rating of 40 percent, but no higher, for right lower extremity varicose veins with ligation scars beginning May 21, 2011, is granted.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


